DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 10 and 16 were amended and claim 19 was canceled in the response filed on 3/29/2022.  Claims 1-18 and 20 are currently pending and under examination.
Response to Amendment
The Applicant's amendments, dated 3/29/2022, are sufficient to overcome the objection(s) to claim 10 (see p. 3 of the OA dated 12/29/2021).  Accordingly, the objection(s) are withdrawn. 
Modified Claim Rejections - 35 USC § 103-Necessitated by Amendment
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. See p. 3-6 of the OA dated 12/29/2021.  The Applicant newly amended claim 16 to recite that the copper-based catalyst is a copper catalyst consisting of a single component or copper catalysts consisting of binary components.  ‘498 does not appear to explicitly teach this limitation, therefore the rejection of record was modified to include the teachings of Liu (“Surface synergistic effect in well-dispersed Cu/MgO catalysts for highly efficient vapor-phase hydrogenation of carbonyl compounds” Catal. Sci. Technol. 2015, 5, p. 3960-3969).  Also see the Applicant’s arguments on p. 14-15 of the response.  

Claim 16 stands rejected under 35 U.S.C. 103 as being unpatentable over US 3337498 (‘498, published on 8/22/1967, of record in the IDS filed on 7/17/2020; appears to be US equivalent of FR 1374693, also of record in the IDS filed on 7/17/2020) in view of Liu (“Surface synergistic effect in well-dispersed Cu/MgO catalysts for highly efficient vapor-phase hydrogenation of carbonyl compounds” Catal. Sci. Technol. 2015, 5, p. 3960-3969) and as evidenced by the Wikipedia entry for “Chromite”, downloaded from https://en.wikipedia.org/wiki/Chromite on 12/22/2021 (of record).
Applicant Claims

    PNG
    media_image1.png
    306
    1016
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    278
    1001
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    173
    1002
    media_image3.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘498 discloses linear polyesters of 1,4-bicyclo[2.2.2]octanedimethanol (see whole document).  With particular regard to claim 16, ‘498 teaches that compounds of the following formula (col. 1, lines 15-30): 
    PNG
    media_image4.png
    132
    110
    media_image4.png
    Greyscale
, wherein R and R’ can include H (corresponding to the product of claim 16, which is also referred to as 1,4-bicyclo[2.2.2]octanedimethanol) can be produced by reduction of 1,4-bicyclo[2.2.2]octanedicarboxylic acid or alkyl esters thereof (corresponding to the instant starting material of claim 16) with lithium aluminum hydride or by hydrogenation of said compounds with a catalyst such as copper chromite (see col. 1, line 64-col. 2, line 2 and example 1 in col. 5).  According to [0046] of the specification as filed, copper chromite corresponds to a copper catalyst consisting of tertiary or more components.  The components are copper and the chromium (III) and iron (II) oxides which make up chromite as evidenced by the Wikipedia entry for “Chromite”, downloaded from https://en.wikipedia.org/wiki/Chromite on 12/22/2021.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	‘498 does not explicitly teach an example wherein a 1,4-bicyclo[2.2.2]octanedicarboxylic alkyl ester is hydrogenated using a copper catalyst chosen from copper catalysts consisting of a single component or copper catalysts consisting of binary components to produce 1,4-bicyclo[2.2.2]octanedimethanol (instead teaching the LiAlH4 reduction of dimethyl 1,4-bicyclo[2.2.2]octanedicarboxylate to produce 1,4-bicyclo[2.2.2]octanedimethanol in example 1).  However, ‘498 clearly suggests that hydrogenation using a copper chromite catalyst is a suitable alternative to the LiAlH4 reduction.  
	Liu is directed toward Cu/MgO catalysts for the highly efficient hydrogenation of carbonyl compounds.  See whole document.  Liu exemplifies the use of the catalyst to reduce dimethyl 1,4-cyclohexane dicarboxylate (DMCD) to 1,4-cyclohexane dimethanol (CHDM).  See abstract and “introduction” section on p. 3960-3961; “vapor-phase hydrogenation” and “conclusions” sections on p. 3965-3967, including all figures, tables, or schemes referenced therein; and experimental section for “catalytic hydrogenation” on p. 3968.  DMCD is analogous to the claimed starting material wherein the bicyclo ring is replaced by a cyclohexane ring and R is methyl and CHDM is analogous to the claimed product wherein the bicyclo ring is replaced by a cyclohexane ring.  Liu further teaches that the Cu/MgO catalyst is a green, non-toxic, and efficient alternative to toxic copper chromite (Cu-Cr2O3) based catalysts. See “introduction” section on p. 3960-3961.  The Cu/MgO catalyst is a copper catalyst consisting of binary components according to [0046] of the specification as filed.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘498 and Liu to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill would have been motivated to carry out the hydrogenation reaction of ‘498 using the catalyst of Liu because Liu teaches that the Cu/MgO catalyst can efficiently catalyze an analogous hydrogenation of DMCD to CHDM.  Further, Liu teaches that the Cu/MgO catalyst is superior to copper chromite catalysts because the Cu/MgO catalyst is less toxic and more efficient. Therefore, replacing one known ester hydrogenation catalyst with another superior catalyst will predictably produce a more efficient process to obtain 1,4-bicyclo[2.2.2]octanedimethanol.  Also see MPEP 2143(B).
Allowable Subject Matter
Claims 1-15, 17, 18, and 20 are allowed for the reasons set forth on p. 16-18 of the OA dated 2/3/2021 and p. 12-13 of the OA dated 8/30/2021.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: i) Gong (“Copper nanoparticles socketed in situ into copper phyllosilicate nanotubes with enhanced performance for chemoselective hydrogenation of esters” Chem. Commun. 2017, 53, p. 6933-6936) and ii) CN 106748704 (published on 5/31/2017).  Reference i) appears to teach the use of a single component copper catalyst and reference ii) teaches the use of a binary component copper catalyst to carry out the same hydrogenation reaction as that in Liu.  Also see [0046] of the specification as filed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622